Citation Nr: 9917979	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  94-18 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
recurrent abscess of the left breast, from December 1, 1989 
to February 20, 1990.

2.  Entitlement to a rating in excess of 10 percent for a 
recurrent abscess of the left breast, for the period from 
February 21, 1990 to November 30, 1994.

3.  Entitlement to a compensable rating for a recurrent 
abscess of the left breast from December 1, 1994.

4.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1985 to 
November 1989.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO).  

By August 1990 rating decision, the RO granted service 
connection for recurrent abscess of the left breast, 
assigning it an initial zero percent rating, effective 
December 1, 1989, the day following the veteran's separation 
from service.  She noted disagreement with the initial rating 
assigned in February 1991 and then perfected an appeal of the 
issue.  In August 1991, the RO increased the rating of her 
left breast disability to 10 percent, effective February 21, 
1990, but in September 1994, the RO reduced the rating to 
zero percent, effective December 1, 1994.  

Because the veteran has appealed the initial rating for her 
left breast disability, the propriety of the rating from its 
effective date through the point in which a final resolution 
of the issue has been reached, is currently before the Board.  
Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson v. West, 
12 Vet App 119 (1999) (separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings).  Thus, the issues now on appeal 
with respect to the veteran's left breast disability are as 
set forth on the cover page of this decision.  In this 
regard, it is noted that the RO did not evaluate the 
veteran's claims in light of Fenderson.  However, the Board 
finds that there has been no due process violation as the 
veteran was aware of what evidence was required for a higher 
rating.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In September 1996, the Board remanded the matter for 
additional development of the evidence.  While the matter was 
in remand status, by August 1997 rating decision, the RO 
denied an evaluation in excess of 10 percent for the 
veteran's low back disability.  She duly perfected an appeal 
with respect to this issue in January 1998; thus this matter 
is also in appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected left breast disability 
has been manifested, since the effective date of the initial 
grant of service connection, by recurrent abscesses requiring 
surgical drainage, followed by subjective complaints of 
breast tenderness, pain, and loss of nipple sensation with no 
objective evidence of significant alteration of the size or 
form of the left breast, malignant neoplasms, or impairment 
in function of the urinary or gynecological systems.

3.  Her low back disability is productive of no more than 
characteristic pain on motion and slight limitation of motion 
without lumbar muscle spasm, recurring attacks or more than 
mild functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for 
a recurrent left breast abscess have been met since December 
1, 1989, the effective date of the grant of service 
connection.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, 4.116, Diagnostic Codes 7626 and 7628, and 
4.118, Diagnostic Codes 7803 and 7804 (1998).

2.  The criteria for a rating in excess of 10 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
and 4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the veteran's claims are well-grounded within the 
meaning of 38 U.S.C.A. 5107.  In general, an allegation of 
increased disability is sufficient to well ground a claim 
seeking increased rating.  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  In this case, the veteran is not 
technically seeking an increased rating for her left breast 
disability since her appeal arises from the original 
disability rating assigned.  Yet, when a veteran is awarded 
service connection for a disability and then appeals the 
initial assignment of a rating for that disability, the claim 
continues to be well grounded.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995); see also Fenderson.

As the veteran has submitted well-grounded claims, VA has a 
duty to assist in the development of facts pertinent to the 
claims.  38 U.S.C.A. 5107(a).  Consistent therewith, the 
Board remanded this matter in September 1996 for additional 
development of the evidence, to include affording her an 
additional VA examination.  The record indicates that the 
development requested in the September 1996 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the veteran underwent VA examination in June 
1997 and May 1998; the reports of examination (including a 
July 1997 mammogram) are thorough and responsive to all 
remand questions.  The June 1997 VA examination report 
indicates that the claims folder was available for the 
examiner's review and examination of the veteran.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  Also, the veteran has not 
identified any outstanding, relevant evidence which may 
support her claims.  Thus, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to her claims is required under 38 
U.S.C.A. § 5107(a).

I.  Factual Background

The veteran's service medical records show that in February 
1989, she sought treatment for left breast pain.  Physical 
examination was normal and warm compresses were prescribed.  
In March 1989, she complained of pain over a lump in her left 
breast.  The assessment was left breast mass.  In April 1989, 
she underwent a left breast biopsy which was benign.  The 
following month, drainage was noted from the breast biopsy 
site.  Drainage was again noted in July and September 1989.  
On October 1989 military separation medical examination, no 
pertinent abnormality was noted with respect to the left 
breast.  Her service medical records also show that she was 
seen repeatedly after March 1988 for low back pain.  She 
claimed that she got no relief from various treatments, 
including physical therapy.  

In January 1990, the veteran filed a claim of service 
connection for several disabilities, including recurrent left 
breast abscesses and a low back disability.  In connection 
with her claim, she underwent VA medical examination in 
February 1990 at which she reported that since April 1989 she 
had recurrent left breast abscesses, most recently earlier 
that month.  Physical examination showed a bandage above the 
left nipple.  Otherwise, the breasts were unremarkable with 
no other masses or tenderness.  The low back exhibited full 
range of motion with no complaints of pain on motion, 
although she reported tenderness to palpation.  Neurological 
examination was normal.  The impressions were post-operative 
left breast biopsy with recurrent abscess and recurrent low 
back pain, by history.  

By August 1990 rating decision, the RO granted service 
connection for recurrent breast abscess and assigned an 
initial noncompensable rating, effective December 1, 1989, 
the day following the date of the veteran's separation from 
active service.  The noncompensable rating was made pursuant 
to Diagnostic Codes 7699-7628.  In addition, the RO granted 
service connection for low back pain and assigned an initial 
10 percent rating, also effective December 1, 1989, pursuant 
to Code 5295.  She appealed the RO's decision regarding the 
rating for her low back disability.

The veteran subsequently submitted records of treatment she 
received at an Army hospital from February to August 1990.  
These records show that in January 1990, she sought treatment 
for low back pain.  The assessment was herniated nucleus 
pulposus, L5-S1, although magnetic resonance imaging (MRI) 
studies were apparently not conducted.  On February 13, 1990, 
she sought treatment for a left breast abscess, reporting 
that in April 1989 she underwent a left breast biopsy and 
experienced continued wound drainage since that time.  
Physical examination showed that the area was infected and on 
February 22, 1990, she underwent incision and drainage of the 
left breast abscess.  On follow-up examination in February 
and March 1990, the wound was clean with no sign of infection 
and was healing.  In April 1990, the wound was closed and 
healed with no drainage.  In July 1990, she again sought 
treatment for drainage at the incision site.  On July 27, 
1990, another excision of the left breast granuloma was 
performed.  In August 1990, the wound was described as 
healing.  

By February 1991 decision, the Board denied an evaluation in 
excess of 10 percent for the veteran's low back disability.  

VA outpatient treatment records from January to July 1991 
show that the veteran continued to seek treatment for her 
left breast and low back disabilities.  In January 1991, she 
complained of low back pain and drainage from the left 
breast.  Physical examination showed a draining fistula at 
the areola of the left breast.  The impression was chronic 
granulomatous tract of the left breast and herniated nucleus 
pulposus L5-S1.  The following month, she reported decreased 
drainage of the left breast.  Physical examination showed a 
shallow granulomatous opening on the left breast at the 
areola without significant drainage.  The assessment was 
chronic fistula of the left breast.  In March 1991, she 
reported a small amount of drainage from her left breast and 
much pain and tenderness of the low back.  In April 1991, she 
reported continued drainage and low back pain.  X-ray 
examination showed slight scoliosis and a transitional 
vertebra at S1-2.  The assessments included fistula of the 
left breast with persistent drainage.  In May and July 1991, 
drainage was again noted.  The assessment was chronic 
drainage from incision site with questionable chronic 
infection.  The veteran refused surgical intervention.

She underwent VA medical examination in July 1991 at which 
she reported having a chronic left breast abscess since 1988 
when she was first hospitalized for excision and drainage.  
She indicated that the incision had never completely healed, 
that she had three more incision and drainage surgeries, and 
that her breast was chronically tender.  She also reported 
that she had undergone a mammogram in April 1991 which showed 
scar tissue in the subauricular region, consistent with her 
history of incision and drainage surgeries, although there 
was no evidence of malignancies.  The veteran also reported 
chronic low back "muscle spasms" which had been treated 
with muscle relaxants and analgesics.  Physical examination 
of the left breast showed a 13/4 inch scar on the left breast; 
in the midportion of the scar was a pinpoint opening which 
discharged purulent discharge with pressure.  There was also 
a palpable induration in the areolar area superior to the 
nipple which was tender to palpation, but there were no other 
breast masses.  The impression was chronic left breast 
abscess, symptomatic requiring intermittent incision and 
drainage.  No findings pertaining to the low back were 
recorded.  It was noted that the veteran was scheduled to 
undergo more surgery in August 1991.

By August 1991 rating decision, the RO increased the rating 
for the veteran's left breast disability to 10 percent, 
effective February 21, 1990, pursuant to Code 7627.  

On VA orthopedic examination in April 1992, the veteran 
reported that she had low back pain radiating to her right 
leg since her 1988 pregnancy.  Physical examination revealed 
a normal gait and alignment.  There was no atrophy, but mild 
spasm of the paravertebral musculature.  X-ray examination 
was negative.  The diagnoses included degenerative disc 
disease of the lumbar spine with right leg radiculopathy, 
moderately symptomatic.

On June 1992 VA medical examination, the veteran reported 
recurrent drainage from her left breast.  Physical 
examination showed some scar nodules, but not much 
induration.  The veteran reported that she had experienced 
drainage the previous week.  The rest of the left breast was 
without any other pathology.  The assessment was recurring 
left breast abscess, mild.

By September 1992 rating decision, the RO continued the 10 
percent ratings for the veteran's left breast and low back 
disabilities.

On March 21, 1993, the veteran was hospitalized for an 
excision of the left breast sinus and cavity.  On admission, 
it was noted that she had a chronically draining sinus and 
had undergone three attempted removals in the past, but the 
drainage had recurred.  She was discharged on April 2, 1993 
in good condition with instructions to return in a week for 
suture removal.

By September 1992 rating decision, the RO continued the 10 
percent rating for the left breast disability and determined 
that a temporary total disability rating under 38 C.F.R. 
§§ 4.29 or 4.30 was unwarranted as she was not hospitalized 
for more than 21 days nor shown to need post-surgical 
convalescence of at least 30 days.  

In May 1993, the veteran indicated that she had lost her job 
due to her breast surgery and that she no longer had 
sensation in her left breast.  Apparently accepting her 
communication as disagreement with the denial of paragraph 29 
and 30 benefits, the RO issued a statement of the case on 
those issues in June 1993.  On a June 1993 VA Form 9, she 
clarified that "I am not seeking a 100% disability."  
Rather, she indicated that "why can't my rating go up from 
10% to 20% for my breast."  The RO issued another statement 
of the case addressing the issue of an increased rating.

On March 1994 VA orthopedic examination, the veteran reported 
that she worked as a grocery store checker.  She reported she 
had intermittent low back pain occasionally radiating down 
her left leg, aggravated by lifting and twisting.  Physical 
examination showed 10 percent lumbar spine loss of motion 
with pain on lateral bending and forced extension.  There was 
considerable pain to palpation.  X-ray examination was 
negative with no evidence of arthritis, congenital 
abnormality, or disc space narrowing.  The assessment was 
acute lumbosacral spine strain.

On VA medical examination in March 1994, she reported a 
history of five drainage procedures for a left breast cyst.  
Physical examination showed a scar about 2 inches long by 1/2 
inches wide.  There was some depression to the scar, but it 
was not fixed.  There was no tenderness or pain reported.  
Both breasts were negative otherwise, as were the axillae.  
The diagnosis was scar, left breast, resulting from previous 
drainage procedures.

By April 1994 rating decision, the RO proposed to reduce the 
rating for the veteran's left breast disability from 10 to 
zero percent under 38 C.F.R. § 3.105(e).  She responded by 
May 1994 letter that her left breast disability continued to 
produce pain and it was not "functioning."  She 
subsequently submitted an August 1994 VA outpatient treatment 
record showing that she had been seen for left breast pain.  
The impression was fibrocystic breast disease.  By September 
1994 rating decision, the RO reduced the rating of the 
veteran's left breast disability to zero percent, effective 
December 1, 1994, pursuant to Diagnostic Codes 7627 and 7805.

In October 1994, the veteran indicated that she had throbbing 
pain in her left breast, and she also alleged that the Rating 
Schedule was biased against women.  

VA outpatient treatment records for the period of August 1994 
to February 1995 show that in August 1994, she was seen for 
pain in her left breast.  The assessment was fibrocystic 
changes.  A caffeine-free diet was recommended.  In December 
1994, she complained of depression and reported a history of 
back pain and mammary cysts.  The remaining treatment records 
are negative for low back or left breast abnormality.  

In August 1996, the veteran reported that she had had five 
breast surgeries over the last seven years.  She indicated 
that, although there was "no cyst in it at the present 
time," she nonetheless experienced sharp pain occasionally, 
had a scar, and said she had no sensation in the nipple of 
her left breast.

In May 1996, the veteran filed her most recent claim for an 
increased rating for her low back disability.  In support of 
her claim, she submitted a December 1996 letter from a 
private neurologist who indicated that he had been treating 
the veteran for low back pain.  He reported that she should 
continue to work, but should not lift heavy objects, climb 
ladders, bend repeatedly, or operate dangerous machinery.  He 
indicated that he was attempting to control her symptoms so 
she could return to unrestricted duty in the near future.  

An April 1997 private MRI study of the lumbosacral spine 
showed mild degenerative disc changes at L4-5 and L5-S1 with 
no significant central or foraminal stenosis.

On VA examination in June 1997, the veteran reported that in 
February 1988, she had had a caesarian section, but was not 
given any medication to prevent lactation, nor did she breast 
feed her child.  She indicated that subsequently in June or 
July 1988, she noticed a cyst in the left breast which was 
determined to be benign on excision.  However, since the 
initial surgery, she stated she had a recurrence of symptoms.  
She also complained of throbbing pain in her left breast, 
mostly in cold weather, as well as occasional sharp pain.  
She further indicated that her left breast did not function 
normally and that the nipple was not aroused.  She also 
reported that she had a lumbosacral strain in service and 
that she currently took Robaxin for constant muscle spasms.  
Examination revealed no breast masses.  A well-healed, 
nontender scar on the left breast was noted from previous 
operations, close to the areola and nipple.  With respect to 
nerve damage, some impaired sensation of the nipple was 
reported.  There was no evidence of malignancy.  The 
impression was fibrocystic breast disease, status post 
multiple procedures with residual scarring and probable 
sensory nerve damage to the left breast cutaneous nerves.

A July 1997 mammogram report shows left retroareolar scarring 
without findings suggestive of malignant neoplasm.

In September 1997, the veteran claimed that she had severe 
muscle spasms for which she took muscle relaxants.  In 
support of her claim, she submitted a report of an MRI of the 
cervical spine showing that the cervical spine was 
unremarkable other than a somewhat diffusely straightened 
cervical curve which the examiner indicated can be related to 
muscle spasm.

On May 1998 VA medical examination, the veteran reported that 
she had four previous excisions of breast abscesses and 
fistulas in the left breast, most recently in 1994.  She 
reported that her left nipple was asymmetric relative to the 
right nipple.  Physical examination showed no skin 
retraction, the total mass of the breast appeared to be 
symmetrical, although there was scar tissue on the left 
lateral aspect of the left areola which caused minimal 
retractions of the left areola.  There was no nipple 
discharge, skin changes, or palpable masses.  The diagnosis 
was history of breast abscesses, status post excision in 
1994, currently asymptomatic.  

On VA orthopedic examination in May 1998, the veteran 
reported that most of her back pain occurred between her 
shoulders, although she still had rare low back pain 
radiating to her right leg after prolonged sitting of 
approximately four hours.  It was noted that the veteran had 
a cervical MRI, as well as electromyography (EMG), both of 
which had been normal.  She denied other radicular symptoms, 
as well as bladder or bowel control difficulties.  
Examination of the lumbar spine showed no tenderness to 
palpation.  There was normal range of motion of the lumbar 
spine and heel toe walking was negative.  Neurological 
examination revealed physiologic and symmetrical reflexes, 
strength and sensation of both lower extremities.  Internal 
and external rotation of the hips on the right caused some 
pain in the buttock.  Straight leg raising was negative 
bilaterally and no atrophy was appreciated.  X-ray 
examination showed some lateral deviation but no significant 
degenerative changes other than minimal disc space loss at 
L5-S1.  The impression was chronic low back pain, minimally 
symptomatic.

In January 1999, the veteran stated that her current job 
required prolonged periods of sitting, so she wore a back 
brace to work which had decreased her pain.  

II.  Law and Regulations

Disability ratings are based on average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1998).  The average impairment set 
forth in the VA Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities.  Generally, the degrees of 
disabilities specified are considered adequate to compensate 
for loss of working time proportionate to the severity of the 
disability.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  The 
U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1998).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently, however, the Court has held that the above 
rule is not applicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as "staged" 
ratings.  Fenderson at 126.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b), 
and provides that a veteran is entitled to the "benefit of 
doubt" when there is an approximate balance of positive and 
negative evidence.  The preponderance of the evidence must be 
against the claim for benefits to be denied.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Evaluation of the recurrent abscess of the left breast

Disorders of the breast are rated according to the criteria 
found at 38 C.F.R. § 4.116, Diagnostic Codes 7626 through 
7628.  Under Diagnostic Code 7626, surgery of one or both 
breasts following a wide local excision without significant 
alteration of size or form warrants a zero percent rating.  
Surgery of one breast following simple mastectomy or wide 
local excision with significant alteration of size or form 
warrants a 30 percent rating.  Wide local excision means 
removal of a portion of the breast tissue and includes 
partial mastectomy, lumpectomy, tylectomy, segmentectomy, and 
quadrantectomy.  38 C.F.R. § 4.116, Code 7626, Note.  

In this case, there is no indication that the veteran's 
surgeries have at any time since her service separation 
resulted in "significant alteration" of the size or form of 
the left breast.  In fact, her left breast has been 
consistently described as relatively normal in shape.  For 
example, on VA examination in February 1990, her left breast 
was unremarkable but for a bandage over the incision site.  
At a June 1992 VA medical examination, the left breast showed 
some scar nodules, but was without any other pathology.  Most 
recently, in May 1998, physical examination showed no skin 
retraction and the total mass of the breast appeared 
symmetrical, although there was scar tissue on the left 
lateral aspect of the left areola which caused minimal 
retractions of the left areola.  Based on the foregoing, the 
Board finds that the size or form of the veteran's left was 
not significantly altered as a result of the surgeries.  
Thus, the criteria for a compensable rating under Diagnostic 
Code 7626 have not been met at any time since the assignment 
of the initial rating.  

Diagnostic Code 7627 provides ratings for a malignant 
neoplasm of the breast.  However, the evidence does not show 
that the veteran has ever had any malignant neoplasms of the 
breasts; biopsies and mammograms have consistently shown her 
breast masses to be benign.  Therefore, Code 7627 is 
inapplicable in this case.  

Diagnostic Code 7628 provides that benign neoplasms of the 
breast will be rated according to impairment of function of 
the urinary system, gynecological system, or pursuant to 
criteria for evaluating disorders of the skin.  In this case, 
in the absence of any medical evidence that the veteran's 
left breast disability has ever been productive of any 
impairment of the urinary or gynecological systems, the Board 
finds that such provisions are inapplicable.  Thus, pursuant 
to Code 7628, the veteran's left breast disorder should be 
rated pursuant to criteria for evaluating disorders of the 
skin found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 
7819.  

Under those criteria, a compensable evaluation for a scar 
(other than burn scars or disfiguring scars of the head, 
face, or neck) requires that it be poorly nourished, with 
repeated ulceration; or that it be tender and painful on 
objective demonstration; or that it produce limitation of 
function of the bodily part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998).  Benign new growths 
of the skin are also rated under the criteria pertaining to 
scars.  Id., Diagnostic Code 7819.

Applying the above criteria to the facts in this case, the 
Board initially finds that Diagnostic Codes 7803 and 7804 are 
more appropriate for evaluation, by analogy, of the veteran's 
left breast disability.  This decision is based on the 
symptomatology of her disability, namely, pain and tenderness 
of the breast itself (which is analogous to the tenderness 
associated with scarring under Diagnostic Code 7804), 
scarring, loss of sensation around the nipple, and repeated 
abscess and drainage of the incision site (analogous to 
superficial or poorly nourished scar with repeated 
ulceration).  While the record does not show the scars 
themselves are tender or poorly nourished, the Board finds 
that the rating criteria of tenderness and pain on objective 
demonstration, and superficial scars are most analogous to 
the veteran's disability.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Thus, the Board will rate the veteran's left breast 
disability pursuant to Diagnostic Codes 7803 and 7804.  

Applying such criteria to the facts in this case, the Board 
concludes that the veteran's left breast disability has been 
productive of symptomatology warranting a 10 percent rating, 
but no higher, since December 1, 1989, the effective date of 
the initial rating.  

First, the Board notes that since her April 1989 in-service 
breast biopsy until approximately 1994, the veteran's left 
breast disability was manifest primarily by persistent 
drainage from the biopsy site.  During her active service, 
drainage was noted in May, July and September 1989.  On 
February 13, 1990, VA outpatient treatment records again 
confirmed a recurrent left breast abscess which was 
surgically drained later that month.  In written statements 
and in clinical settings, the veteran reported that her left 
breast exhibited persistent drainage.  After consideration of 
the foregoing, the Board finds that these symptoms are 
analogous to repeated ulceration of a superficial scar, 
warranting a 10 percent rating from December 1, 1989 to 
February 20, 1990.  38 C.F.R. § 4.118, Diagnostic Code 7803.  
This is the highest rating available under the criteria 
pertaining to skin, absent a showing of limitation of 
function of the affected part.  As set forth above, this has 
not been shown at any time in this case.  

Likewise, reviewing the relevant evidence for the period from 
February 21, 1990 to November 30, 1994, the Board finds that 
an evaluation in excess of 10 percent is not warranted.  
While the veteran continued to exhibit symptoms analogous to 
repeated ulceration (Diagnostic Code 7803), there is no 
indication of symptomatology warranting a schedular 
evaluation in excess of 10 percent.

For the period from December 1, 1994, the Board finds that a 
10 percent rating, but no higher, is warranted.  This finding 
is based on the fact that although the veteran has apparently 
not experienced recurrent episodes of drainage during this 
period, she has nonetheless claimed of pain in the breast 
itself as well as a loss of sensation in the nipple of her 
left breast.  These symptoms were noted on most recent VA 
examinations in June 1997 and May 1998.  As set forth above, 
these symptoms are deemed analogous to a tender and painful 
scar.  Thus, the criteria for a 10 percent rating, by 
analogy, under Diagnostic Code 7804 have been met from 
December 1, 1994.  

Because the veteran's left breast disability has been rated 
by analogy under the criteria pertaining to scars, the Board 
has considered assigning separate disability evaluations for 
the scars themselves.  However, while the veteran does have 
scars of the left breast, the evidence does not demonstrate 
that they are, in and of themselves, tender or painful or 
repeatedly ulcerated.  Rather, the breast itself is tender 
and the Board has compensated the veteran for these 
subjective symptoms by analogy.  The applicable regulations 
provide that the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  The Court has held that 
one may combine different ratings for injury to one area of 
the body where the symptomatology for the different problems 
is distinct and separate, not duplicative or overlapping with 
the symptomatology of the other condition.  Esteban, supra.  
Such is not the case here.  Moreover, the Board again notes 
that application of the diagnostic criteria specifically 
addressing surgical procedures involving the breasts would 
not result in a compensable rating.  In view of the 
foregoing, separate ratings for scars are not warranted at 
any time since the assignment of the initial rating.

Given the veteran's assertions of left nipple numbness, the 
Board has also considered assigning a separate evaluation 
under the criteria pertaining to neurological disorders.  
38 C.F.R. § 4.120 to 4.124a (1998).  However, the Board finds 
that the symptoms reported by the veteran would not warrant a 
separate compensable evaluation under these criteria.

Finally, an extraschedular evaluation with regard to the 
veteran's left breast disability has also been considered.  
In exceptional cases, where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved provided the case presents an exceptional or unusual 
disability picture, with related factors such as marked 
interference with employment or frequent periods of 
hospitalization to render impractical application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (1998).  
In this case, while at one time she claimed that she had lost 
her job due to her left breast surgery, there is no evidence 
of record showing marked interference with employment.  
Moreover, while she has been hospitalized periodically for 
treatment of her left breast disability, frequent periods of 
hospitalization due to the service-connected disability have 
not been shown.  Thus, in the absence of exceptional or 
unusual cicumstances, an extraschedular evaluation for a left 
breast disability need not be addressed in this case.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

IV.  Evaluation of the low back disability

Absent evidence of a fracture of the vertebra or ankylosis, 
disabilities of the lumbosacral spine are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes 5292 to 5295.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 10 percent 
rating is warranted for slight limitation of motion of the 
lumbar spine.  A 20 percent rating is warranted for moderate 
limitation of motion, and a 40 percent rating is warranted 
for severe limitation of motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, mild 
intervertebral disc syndrome warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation in warranted for severe 
intervertebral disc syndrome with recurring attacks and 
little intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  This is 
the maximum rating provided in the rating schedule for 
disabilities of the spine absent disabilities resulting in 
complete bony fixation (ankylosis) of the spine or cord 
involvement with the veteran being bedridden by the 
disability or requiring long leg braces, which are evaluated 
as 100 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 10 percent 
evaluation is warranted for lumbosacral strain where there is 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  Severe lumbosacral strain, with a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion, 
warrants a maximum 40 percent rating.

In this case, the Board has carefully reviewed the pertinent 
evidence of record and concludes that an evaluation in excess 
of 10 percent for the veteran's low back disability is not 
warranted.  

First, the veteran's low back has exhibited slight limitation 
of motion at best.  On VA examination in March 1994, there 
was 10 percent loss of motion of the lumbar spine with 
complaints of pain on lateral bending and forced extension.  
On most recent VA orthopedic examination in May 1998, 
however, range of motion of the lumbar spine was normal with 
no complaint of pain on motion.  Thus, an evaluation in 
excess of 10 percent is not warranted under Diagnostic Code 
5292 as there has been no evidence of limitation of motion of 
the lumbar spine which could be, or has been, characterized 
as moderate.

Likewise, with respect to the criteria for an evaluation in 
excess of 10 percent set forth in Diagnostic Code 5295, it is 
noted that there has been no recent objective evidence of 
muscle spasm on extreme forward bending or unilateral loss of 
spine motion.  For example, there was no indication of any 
muscle spasms whatsoever at the two most recent VA medical 
examinations.  While the veteran submitted an MRI report of 
the cervical spine showing a somewhat diffusely straightened 
cervical curve which the examiner indicated could be related 
to muscle spasm, the Board finds that it has no relevance to 
the instant appeal regarding the lumbar spine.  

Finally, under Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome, the Board notes that an April 
1997 MRI showed mild degenerative disc changes at L4-5 and 
L5-S1 but no significant central or foraminal stenosis.  The 
veteran has also complained of rare to intermittent low back 
pain with occasional radiation to the right leg.  However, 
she has denied other radicular symptoms, bowel or bladder 
control problems, and recent neurological examinations have 
been routinely normal.  As such, it cannot be said that there 
is evidence of neurological findings appropriate to the site 
of a diseased disc.  Additionally, there is no evidence of 
moderate recurring attacks associated with intervertebral 
disc syndrome.  In view of the foregoing, the Board finds 
that the veteran's objective symptoms do not rise to the 
level of moderate disability under Diagnostic Code 5293.  In 
fact, on most recent VA medical examination in May 1998, the 
examiner described the veteran's low back disability as 
"minimally symptomatic."

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, and the Court's decision in DeLuca.  
However, the Board concludes that the veteran is not be 
entitled to an increase under those regulations since she 
does not have limitation of motion beyond that reported on 
examination which could be attributed to such factors as 
pain, weakness or fatigability.  Specifically, the record 
shows no evidence of disuse, given the normal musculature 
noted on the most recent VA examination.  Moreover, she has 
been described as well developed with a normal gait and 
negative heel toe walking.  Likewise, although there was some 
pain on movements, she is reportedly able to engage in 
activities that suggest no more than slight functional 
impairment.  For instance, she apparently works full time, 
although she reports some pain after sitting for four hours, 
relieved by a back brace.  Likewise, although a private 
neurologist indicated in December 1996 that she should 
temporarily avoid lifting heavy objects, etc., he nonetheless 
indicated that she should continue to work.  He further 
indicated that she should be able to return to unrestricted 
duty in the near future.  

The Board has also considered assigning a higher evaluation 
under 38 C.F.R. § 3.321, but the findings in this case do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  It is observed that the veteran has not 
reported any lost time from work as a result of her low back 
disability, and the record does not reflect any periods of 
hospitalization for this disability since her separation from 
service.  Under such circumstances, the Board finds that the 
impairment resulting from the veteran's low back disability 
is adequately compensated by the currently-assigned schedular 
rating, and the provisions of 38 C.F.R. § 3.321 are not for 
application.

In view of the foregoing, the Board finds the veteran's 
symptoms are consistent with the assignment of no more than 
10 percent evaluation under Diagnostic Codes 5295, 5292 or 
5293.  Thus the Board finds that the RO's rating evaluation 
was appropriate and that the preponderance of the evidence is 
against the grant of an increased rating for her low back 
disability.

In reaching its determination with respect to the issues on 
appeal, the Board has considered the veteran's allegations 
that the VA Schedule for Rating Disabilities is biased 
against women.  To the extent that the veteran's statements 
bear any relevance to the legal issues of this case, the 
Board initially notes that the Schedule for Rating 
Disabilities, including the criteria pertaining to 
disabilities of the breast, skin, and musculoskeletal system, 
apply without distinction to both men and women.  In any 
event, her allegations, even if true, do not provide a basis 
under which her claims can be granted.  Simply put, the Board 
is bound in its decisions by applicable statutes enacted by 
Congress, regulations of the Department, and precedent 
opinions of the courts of competent jurisdiction.  See 38 
U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 19.5 (1998).  The 
Board is therefore without authority to disregard the 
regulations.  


ORDER

A 10 percent rating, but no higher, for a recurrent abscess 
of the left breast is granted, from December 1, 1989.

A rating in excess of 10 percent for a low back disability is 
denied.  



	(CONTINUED ON NEXT PAGE)



REMAND

The Board notes that by August 1990 rating decision, the RO 
granted service connection for multiple callosities of the 
feet and assigned an initial 10 percent rating, effective 
December 1, 1989, the day following the veteran's separation 
from service.  She noted disagreement with the assignment of 
the initial rating in February 1991.  However, a statement of 
the case addressing this matter has not yet been issued.  
According to the Court, a remand for this action is 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a statement of the 
case to the veteran and her 
representative addressing the issue of 
entitlement to an initial rating in 
excess of 10 percent for multiple 
callosities of the feet.  The statement 
of the case should include all relevant 
law and regulations pertaining to the 
claim.  The veteran must be advised of 
the time limit in which she may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b).  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

